Case: 16-10078   Date Filed: 06/14/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10078
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cv-01640-RWS


YVONNE A. WARD,

                                                           Plaintiff-Appellant,

                                  versus

SELECT PORTFOLIO SERVICING, INC. (SPS),
c/o Corporation Service Company,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (June 14, 2017)

Before MARCUS, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-10078    Date Filed: 06/14/2017    Page: 2 of 3


      Yvonne Ward, proceeding pro se, appeals the district court’s dismissal of her

complaint for failing to meet the pleading requirements of Rule 8(a)(2) of the

Federal Rules of Civil Procedure. After careful review of the record and the

parties’ briefs, we affirm.

      Ward filed a pro se complaint against Corporation Service Company c/o

Select Portfolio Servicing (SPS) alleging mortgage fraud. A magistrate judge

concluded that Ward’s complaint failed to meet the pleading standard under Rule

8(a)(2). The district court agreed and dismissed Ward’s complaint without

prejudice.

      Dismissal of a complaint for failure to comply with Rule 8(a)(2) is reviewed

for abuse of discretion. See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d
1313, 1320 (11th Cir. 2015). Under Rule 8(a)(2), a complaint must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Rule 8(a)(2) only requires only that the statement “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964 (2007)

(internal quotation marks omitted).

      We liberally construe a pro se plaintiff’s pleadings. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam). Although we show

leniency to pro se litigants, we will not “serve as de facto counsel” or “rewrite an


                                           2
               Case: 16-10078     Date Filed: 06/14/2017    Page: 3 of 3


otherwise deficient pleading in order to sustain an action.” GJR Invs., Inc. v. Cty

of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998). Pro se litigants are still

required “to conform to procedural rules.” Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007) (per curiam) (internal quotation marks omitted).

      Further, issues not briefed on appeal are considered abandoned, and “we do

not address arguments raised for the first time in a . . . reply brief. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam). We also “generally

will not consider an issue or theory that was not raised in the district court.” Narey

v. Dean, 32 F.3d 1521, 1526–27 (11th Cir. 1994) (internal quotation marks

omitted).

      Ward does not meaningfully challenge the district court’s ruling on appeal,

and, in any event, the district court did not abuse its discretion when it found that

Ward did not meet the pleading standards. Ward’s complaint did not contain a

short and plain statement that gave notice of the basis of her claims and the

grounds upon which they were based. See Fed. R. Civ. P. 8(a)(2); Twombly, 550
U.S. at 555, 127 S. Ct. at 1964. Additionally, dismissal without prejudice was

appropriate because Ward never responded to SPS’s motion to dismiss and never

attempted to argue or show that she could amend her complaint to comply with the

pleading requirements.

      AFFIRMED.


                                           3